Title: To George Washington from John Pray, 27 July 1781
From: Pray, John
To: Washington, George


                  
                     Dear Sir.
                     Dobbs Ferry July 27th 1781
                  
                  A few days ago Colo. Worme was out and order’d all the people, (between phillips & Kings bridge) to Cut their Hay & bring it on the bank of the River, that the ships Might take it off, in consequence of which about twelve Tun is already brought & stacked Just below phillips, on the bank of the River, should your Excellency think it not worth while to bring it off, & think proper to distroye it, I can illegiblely do it.  some people informs me that they shall not comply with the order.  I have the Honor to be with Every Sentiment of Respect & Esteem your Excellencys most Obedient & Very Humble Servant
                  
                     Jno. Pray Capt.
                  
               